       Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.                                                       3663
                                                          Case No. 20 Civ. _______

  VILLAGE OF ROCKVILLE CENTRE,
  NEW YORK,

                          Defendant.


                                            COMPLAINT

       The United States of America, by and through its attorney, Seth D. DuCharme, Acting

United States Attorney for the Eastern District of New York, acting on behalf of the United States

Environmental Protection Agency (“EPA”), alleges for its Complaint against Defendant, the

Village of Rockville Center (“Village”), as follows:

                                       NATURE OF THE ACTION

       1.        This is a civil action brought under Section 113(b) of the Clean Air Act (“CAA” or

“Act”), 42 U.S.C. § 7413(b), to obtain injunctive relief and civil penalties against the Village for

the operation of its municipal power plant in violation of the Act and regulations promulgated

under the Act.

       2.        The Village’s municipal power plant includes eight engines that the Village

operates to run generators to provide electricity. The Village’s operation of seven of those

engines produced excess particulate emissions and nitrogen oxides, which exceeded applicable

limits under the federally-enforceable New York State Implementation Plan (“SIP”), and

contributed to air pollution.
       Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 2 of 8 PageID #: 2




                                  JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action, pursuant to

28 U.S.C. §§ 1331, 1345 and 1355 and Section 113(b) of the CAA, 42 U.S.C. § 7413(b).

       4.      Venue is proper in this District pursuant to Sections 113(b) of the Act, 42 U.S.C.

§ 7413(b), and 28 U.S.C. §§ 1391(b) & (c) and 1395(a), because the violations occurred and are

occurring in this District, and the Facility at issue is operated by the Defendant in this District.

                                              NOTICE

       5.      Notice of commencement of this action has been given to the State of New York,

through its Department of Environmental Conservation (“NYSDEC”), as required by

Section 113(b) of the CAA, 42 U.S.C. § 7413(b), and more than thirty days have elapsed between

issuance of the notice and commencement of this civil action.

                                           DEFENDANT

       6.      The Village is a municipality headquartered at 1 College Place, Rockville Centre,

New York.

       7.      The Village owns and/or operates the Rockville Centre Power Plant.

       8.      The Village is a “person” within the meaning of Section 302(e) of the CAA,

42 U.S.C. § 7602(e).

                    STATUTORY AND REGULATORY BACKGROUND

                                             The NAAQS

       9.      Sections 108 and 109 of the Act, 42 U.S.C. §§ 7408 and 7409, require EPA to list

air pollutants that “may reasonably be anticipated to endanger public health or welfare” and




                                                   2
       Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 3 of 8 PageID #: 3




whose presence “in the ambient air results from numerous or diverse mobile and stationary

sources.”

       10.     EPA has thus far listed six criteria pollutants subject to regulations, two of which

are particulate matter (PM) and ozone.

       11.     Section 109 of the Act requires EPA to promulgate primary and secondary

National Ambient Air Quality Standards (“NAAQS”) for each “criteria” pollutant. Primary

standards provide public health protection, including protecting the health of “sensitive”

populations such as asthmatics, children, and the elderly. Secondary standards provide public

welfare protection, including effects on climate, protection against decreased visibility, and

damage to animals, crops, vegetation, and buildings.

       12.     The NAAQS are generally expressed as a maximum acceptable mass of pollutant

(micrograms) per standard volume of air (cubic meters) or as a concentration (parts per million

(ppm) or parts per billion (ppb)) measured for a specific period of time (e.g., one hour, eight

hours, or 24 hours).

       13.     In accordance with Section 109 of the Act, EPA established NAAQS for, inter

alia, PM and ozone, including a one-hour standard for ozone at 0.12 ppm. See 40 C.F.R. 50.9; 44

Fed. Reg. 8202 (1979), 58 Fed. Reg. 13008 (1993) (maintaining the 1979 standard).

                                         The New York SIP

       14.     Section 110(a) of the Act, 42 U.S.C. § 7410(a), requires each State to submit for

EPA approval a plan that provides for implementation, maintenance, and enforcement of each

primary and secondary NAAQS in each air quality control region within the State. The plan,

once approved by EPA, is known as a “State Implementation Plan” (“SIP”).




                                                  3
       Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 4 of 8 PageID #: 4




       15.     The SIP must include, among other things, enforceable emissions limitations and

other control measures. See 42 U.S.C. § 7410(a)(2)(A).

       16.     In accordance with Section 110(a) of the Act, New York has proposed, and EPA

has approved, PM emission limits for the New York SIP to implement the NAAQS for PM.

       17.     In general, the country is divided into air quality control regions, some of which

are designated as being in “attainment” with the NAAQS, and some of which are not meeting the

NAAQS and are said to be in “non-attainment.”

       18.     New York State has designated Nassau County, New York, the area in which the

Facility is located, as a non-attainment area for the one-hour ozone limit. See 40 C.F.R. § 81.333.

       19.     Ozone is created by chemical reactions between NOx and volatile organic

compounds (“VOCs”).

       20.     Accordingly, compliance with the NAAQS for ozone is achieved, in part, by

implementing emission limits for NOx.

       21.     In accordance with Section 110(a) of the Act, in order to implement the NAAQS

for ozone, New York has proposed, and EPA has approved, emission limits for NOx for the New

York SIP.

       22.     The following emission limits for PM and NOx have been approved by EPA and

incorporated into New York’s SIP:

               a.     Oil fired stationary combustion units (such as oil fired internal combustion
                      engines that power electric generators) are limited to a two-hour average of
                      0.10 pounds of PM per million British Thermal Units (“lbs/MMBtu”). See
                      6 NYCRR § 227.2(b)(1) (1972).

               b.     Since April 1, 2005, stationary internal combustion engines with more than
                      200 horsepower (“hp”) or brake horsepower (“bhp”) in severe ozone non-
                      attainment areas, and all such engines with more than 400 hp or bhp, may
                      not emit more than 2.3 grams of NOx per brake horsepower-hour (“bhp-
                      hr”). See 6 NYCRR § 227-2.4(f)(2) (2005); 6 NYCRR § 227-2.4(f)(3)
                      (2013).


                                                 4
       Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 5 of 8 PageID #: 5




                                      Enforcement Provisions

       23.     Under Section 113(a) and (b) of the Act, 42 § 7413(a)-(b), the Administrator may,

after notifying the violator and the State, commence a civil action for a permanent or temporary

injunction or for civil penalties of up to $25,000 per day for violations of a SIP.

       24.     The maximum daily civil penalty amounts under Section 113(b)(2) the Act are

increased to $37,500 for violations occurring between January 12, 2009 and November 2, 2015,

and to $101,439 per day for violations occurring after November 2, 2015. 28 U.S.C. § 2461,

73 Fed. Reg. 75340 (Dec. 11, 2008), 78 Fed. Reg. 66644 (Nov. 6, 2013), 81 Fed. Reg. 43091

(July 7, 2016), 84 Fed. Reg. 2059 (Feb. 6, 2019), and 85 Fed. Reg. 1751 (Jan, 13, 2020).

                                     GENERAL ALLEGATIONS

       25.     The Village is the owner and operator of the Facility.

       26.     The Facility is located in Nassau County, New York, which was classified as a

moderate nonattainment area for the 8-hour ozone NAAQS and severe nonattainment for the one-

hour ozone NAAQS.

       27.     The Facility is a “major stationary source” because it has a potential to emit more

than 25 tons per year of NOx and/or volatile organic compounds and is located in an area

classified as severe ozone nonattainment. See 40 C.F.R. § 52.1670; 70 Fed. Reg. 57511

(October 3, 2005); 6 NYCRR 201-2.1(b)(21)(iv)(b) (2011).

       28.     The Facility includes eight stationary internal combustion engines that are used to

power generators to produce electricity, identified as engines 7 through 14.

       29.     Each of the engines can be fired with No. 2 fuel oil and/or a mixture of No. 2 fuel

oil and natural gas (“dual fuel”).

       30.     Each of the engines is rated at more than 200 hp or bhp.




                                                  5
          Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 6 of 8 PageID #: 6




          31.   While being fired with No. 2 fuel oil, Engines 7 through 13 each exceed the New

York SIP’s PM emission limit of 0.10 lb/MMBtu.

          32.   While being fired with No. 2 fuel oil or with dual fuel, Engines 7 through 13 each

exceeded the New York SIP’s NOx emission limit of 2.3 g/bhp-hr.

          33.   EPA, on February 29, 2012, issued to the Village a notice of violation (“NOV”)

regarding its violations of the New York SIP.

                                     CLAIMS FOR RELIEF

                                           COUNT I
                             Failure to Meet the PM Emission Limit

          34.   The Facility’s engines 7 through 13 are stationary “combustion installations,”

within the meaning of 6 NYCRR § 200.1(l) (2010, 2013).

          35.   The Facility’s engines 7 through 13 are “oil fired stationary combustion

installations,” within the meaning of SIP-approved 6 NYCRR § 227.2(b)(1).

          36.   The Facility’s engines 7 through 13 are subject to the PM emission limits in the

New York SIP.

          37.   The Village has violated the Act and the federally-enforceable New York SIP,

because engines 7 through 13 exceed the SIP’s PM standard of 0.10 lb/MMBtu while firing No. 2

fuel oil.

                                          COUNT II
                            Failure to Meet the NOx Emission Limit

          38.   Until August 11, 2013, the Facility’s engines 7 through 13 were “lean burn internal

combustion engines,” within the meaning of the New York SIP. See 6 NYCRR § 227-2.2(b)(10)

(2005).




                                                 6
       Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 7 of 8 PageID #: 7




       39.    The Facility’s engines 7 through 13 are “stationary internal combustion engines”

within the meaning of the New York SIP. See 6 NYCRR § 227-2.2(b)(20) (2005); 6 NYCRR

§ 227-2.2(b)(11) (2013).

       40.    The Facility’s engines 7 through 13 are subject to the NOx emission limits in the

New York SIP. See 6 NYCRR § 227-2.4(f)(2) (2009) and 6 NYCRR § 227-2.4(f)(3) (2013).

       41.    Since September 2009, the Village has violated the Act and the New York SIP

because engines 7 through 13 exceeded the SIP’s NOx standard of 2.3 g/bhp-hr. See 6 NYCRR

§ 227-2.4(f)(2) (2009 & 2013).

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, the United States of America, prays that this Court:

       A.     Order that the Village be assessed a civil penalty under Section 113(a) and (b) of

the CAA, 42 U.S.C. § 7413(b);

       B.     Permanently enjoin the Village, pursuant to Section 113(b) of the CAA, 42 U.S.C.

§ 7413(b), from any and all future violations of the CAA, its implementing regulations, and the

New York SIP;

       C.     Award the United States its costs and disbursements in this action; and,




                                                7
      Case 2:20-cv-03663 Document 1 Filed 08/13/20 Page 8 of 8 PageID #: 8




      D.      Grant such other relief as the Court deems just and proper.

Dated: Brooklyn, New York

              August 13      2020

                                            Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Assistant Attorney General
                                            U.S. Department of Justice
                                            Environment and Natural Resources Division

                                            SETH D. DUCHARME
                                            Acting United States Attorney
                                            Eastern District of New York
                                            Attorney for Plaintiff
                                            27t-A Cadman    Plaza East
                                            Brooklyn, New Y        tt20



                                     By:
                                            JAMES R.
                                                          SILVERMAN
                                            Assistant    S. Attorneys
                                            1t8-254-65t9
                                            iames.cho@usdoi.eov

Of Counsel:

LILIANA VILLATORA
Air Branch Chief
AMANDA PRENTICE
SARA FROIKIN
Assistant Regional Counsels
Office of Regional Counsel
U.S. EPA, Region 2
290 Broadway
New York, New York 10007-1866




                                                 8
